[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR NEW TRIAL
The defendant was convicted of various offenses on April 11, 2001 and sentenced on July 6, 2001.
Before the court is a pro se motion for a new trial filed on March 5, 2002. The motion makes claims with respect to evidence introduced at trial, and with respect to alleged exculpatory statements in the possession of the state which were intentionally suppressed. The motion also refers to other "facts of my newly discovered evidence."
Section 42-54 of the Connecticut Practice Book requires motions for new trial to be filed within five days of the finding of guilty.
Section 42-55 provides that motions for new trial based on the ground of newly discovered evidence shall be called a petition for a new trial and shall be brought in accordance with General Statutes § 52-270.
The motion filed by the defendant fails to comply with either of the sections of the Practice Book referred to above.
The motion for a new trial is denied.
  ___________________ Hadden, Judge Trial Referee